Exhibit FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is entered into as of the 30th day of November 2009, by and among Altec Lansing, LLC (f/k/a Audio Technologies Acquisition, LLC), a Delaware limited liability company (“Purchaser”), Audio Technologies Acquisition B.V., a private limited liability company organized under the laws of the Netherlands (“Purchaser BV”), Plantronics, Inc., a Delaware corporation (“Parent”), and Plantronics B.V., a private limited liability company organized under the laws of the Netherlands (“BV” and, together with Parent, the “Sellers” and each, a “Seller”). A.Purchaser and Sellers entered into that certain Asset Purchase Agreement dated as of October 2, 2009 (the “APA”); capitalized terms not otherwise defined in this Amendment shall have the meanings ascribed to such terms in the APA; B.Pursuant to Section 8.21(a) of the APA, Purchaser BV is hereby joining the APA as a party thereto; and C. Purchaser and Sellers desire to extend the Closing until December 1, 2009 and to amend certain provisions of the APA as set forth herein. NOW, THEREFORE, in consideration of the mutual covenants, agreements, representations, and warranties contained herein and in the APA, the parties agree as follows: 1.Definition of November Adjustment Amount.The following definition shall be added to Section 1.1 of the APA: “‘November Adjustment Amount’ means $1,800,000.” 2.Definition of Retained Business Employee. The definition of Retained Business Employee set forth in Section 1.1 of the APA is hereby deleted 3.Definition of Target Net Asset Value.The definition of Target Net Asset Value set forth in Section 1.1 of the APA is hereby deleted and replaced in its entirety with the following language: “‘Target Net Asset Value’ means twenty million four hundred thousand dollars ($20,400,000).” 4.Definition of Transferred Contra Accounts Receivable Reserves.The definition of Transferred Contra Accounts Receivable Reserves set forth in Section 1.1 of the APA is hereby deleted and replaced in its entirety with the following language: “‘Transferred Contra Accounts Receivable Reserves’ means the reserves defined on Schedule2.5(a) as comprising account numbers 11149 excluding amounts included in company 40 (BV), subaccount 88 (Altec BV), 11152, 11210 and Part 1 of account number 11200, less Supplemental Seller-Retained Contra AR in the amount of $2,500,000.” 5.Definition of Transferred Unregistered IPR.The definition of Transferred Unregistered IPR set forth in Section 1.1 of the APA is hereby deleted and replaced in its entirety with the following language: “Transferred Unregistered IPR” means the processes, methodologies, or institutional knowledge of the Sellers with regard to the Business listed in Section 14(a) of the Asset Schedule. 6.Section 2.4 – Acquisition Consideration.Section 2.4 of the APA is hereby deleted and replaced in its entirety with the following language: “Acquisition Consideration. (a)The aggregate consideration for the purchase and sale of the Acquired Assets shall be (i) subject to Section 2.5, Section 8.22(a) and Section 10.3 below, eighteen million dollars ($18,000,000) minus the amount of the November Adjustment Amount (the “Purchase Price”), and (ii) the assumption of the Assumed Liabilities (together with the Purchase Price, the “Total Consideration”). (b)Subject to Section 2.5 below, fifteen million five hundred thousand dollars ($15,500,000) minus the amount of the November Adjustment Amount (the “Closing Purchase Price”) less the Total Escrow Amount and less the Second Closing Escrow Amount shall be paid in cash or immediately available funds to Parent on the Closing Date by electronic wire transfer to an account or accounts of Parent designated by Sellers at least three (3) days prior to the Closing Date.On January 29, 2010, two million five hundred thousand dollars ($2,500,000) of the Purchase Price, which is the Supplemental Seller-Retained Contra AR, will be paid to Parent in the manner and according to the terms set forth in Section 8.22(a).” 7.
